Case 8:19-cv-02048-TDC Document 1-1 Filed 07/12/19 Page 1 of 12




         EXHIBIT
                           A
               Case 8:19-cv-02048-TDC Document 1-1 Filed 07/12/19 Page 2 of 12



                                             Circuit Court For Prince George's County
                                                    Clerk OfThe Circuit Court
                                                                                              ¡
                                                                                              \O·°' ·) 9 :::>: :, .· O \o P •~
                                                                                                          ¡,
                                                           Courthouse                     ----;-:)
                                                                                                      :::>t..,vl.r ®
                                                                                             í roc.. C'                   T--       1-,
                                                Upper Marlboro, Md. 20772-9987
                                                  MD Relay Service Voice/ TDD
                                                         1-800-735-2258

                                                                                      Clise No.: CAL19-13724
                                                                      Other Reference No.(s):
                                                       Child Support Enforcement Number: ·······-·····················-·····

                                                                                Date issued: April 30, 2019

To:     Washington Metropolitan Area Transit Authority
       3575 East West Highway
       Hyattsville, MD 00000


                                               WRIT OF SUMMONS
         You are hereby summoned to file a written response by pleading or motion, within 30 days after
service of this summons upon you, in this Court, to the attached complaint filed by;
GRACE OSSAi
9604 WOODVIEW DRIVE
BOWIE MD 20721



This summons is effective for service only if served within 60 days after the date it is issued.


                                                                                               ~ _\ \....\). '- .I )   Çf_               '-'\\
                                                                                                Ci erk of the Circuii Court \ .      I
                                                                                                 .
                                                                                                     ..                      ~----L.1. / (J.
                                                                                                                                           1
                                                                                                                                            (

      To the person summoned:


-             Failure to file a response within the time allowed may result in a judgment by default or the granting
              of the relief sought against you.
              Personal attendance in court on the day named is NOT required.
              Proper Courtroom attire is expected. Anything that you would wear to an office that presents a professional
              appearance is appropriate. Please no shorts, cut-off jeans, halter, tank or tube tops or other attire that reveals
              the abdomen or lower back, spandex or mesh garments,

      Instructions for Service:
               l.    This summons is effective for service only if served within 60 days after the date issued.
              2.    Proof of Service shall set out the name of the person served, date and the particular place and manner
                    of service. If service is not made, please state the reasons.
              3.    Return of served or unserved process shal I be made promptly and in accordance with
                    Maryland Rule 2-126.
              4.    lfthis notice is served by private process, process server shall file a separate affidavit as required
                    by Maryland Rule 2- I 26(a).




CC-CV-032 (Rev. 01/2019)                              Page 1   erzn                                            CAL19-13724
                Case 8:19-cv-02048-TDC Document 1-1 Filed 07/12/19 Page 3 of 12




..
                                                                SHERIFF'S RETURN
                                                       Circuit Court for Prince.George's.County

     To:                                           .


     Sheriff fee:                                         By:                                                         .

     Served:                                                                                                                  Time:

     ..................................... Date:                                                                          .

     Unserved (Reason):                                                                                               .


     Instructions to Private Process:

           I.   This Summons is effective for service only if served within 60 days after the date issued.
           2.   Proof of Service shall set out the name of the person served, date and the particular place and manner
                of service. If service is not made, please state the reasons.
           3.   Return of served or unserved process shall be made promptly and in accordance with Rule2-126.
           4.   If this summons is served by private process, process server shall file a separate affidavit as required by Rule
                2- I 26(a) .




•




CC-CV-032 (Rev. 0l/2019)                                        Page 2 of20                         CAL19-13724
      Case 8:19-cv-02048-TDC Document 1-1 Filed 07/12/19 Page 4 of 12




      IN THE CIRCUIT COUR T FOR PRIN CE GEORGE'S COUNTY, MA RYLAND

GRACEOSSAI
9604 Woodview Drive                                       *
Bowie, MD 20721
                                                         *
Plaintiff

        v.
                                                         *

                                                         *
                                                                 Case No     Cttt_¡{{ /?,?)      t
WASHING TON METROPOLITAN AREA
TRANSIT AUTHORJTY                                        *

And

TANISHA PEARSON                                          *

Served on: General Counsel                               *
600 5th Street, NW
Washington, DC 20001                                     *

Defendants                                               *


                *               *        *        *      *       *       *
                                COMPLAINT FOR NEGLIGENCE


        COMES NOW, Plaintiff, Grace Ossai, by and through counsels, Law Offices of Robert Cappell

and Mark Sobo, Esq., sues Defendants Washington Metropolitan Area Transit Authority and Tanisha

Pearson for negligence causing injuries and damages, and in support states as foUows:

                                                      PARTIES

        1.      At all times relevant, Plaintiff was, and still, is a resident of Prince George's County,
Maryland.

        2.      At all times relevant, Defendant, Washington Metropolitan Area Transit Authority

(hereinafter, "WMATA") was the owner of Metro bus system operated by its employees, who were acting

within the course and scope of their employment
    Case 8:19-cv-02048-TDC Document 1-1 Filed 07/12/19 Page 5 of 12




        3.       De fendan t WMATA      was created when Congress of the United States approved the

Washington Metropolitan Area Transit Authority Compact "\\'MATA Compact"), Md Code Ann.

Transp. Art.§ 10-204 that was signed by the District of Columbia, Maryland, and Virginia

        4.       By the terms of the Compact creating it, WMATA is liable for its negligence acts and/or

omissions and those of its Directors, officers, employees, and agents committed in the conduct of any

proprietary functions, Mci Code Ann. Transp. Art.§ 10-204(80).

        S.       At all relevant times, Defendant Tanisha Pearson, was a bus driver in the employment of

WMA TA.



                                    JURISDICTION AND VENUE

        6.       Jurisdiction is vested in this Court pursuant to V/MATA Compact, Md. Code Ann.

Transp. Art.§ 10-204(81).

        7.       Venue is proper in this Court as the negligent acts and/or omissions, committed

by the Defendants occurred in Prince George's County, Maryland.



                                                  FACTS

        8.       Plaintiff is a 65-year old widow who had taken the same Metro bus at the Prince

George's Metro Bus Terminal located at 3575 East West Highway, Hyattsville, Maryland, for about 20

years prior to the accident, as her only means of transportation to her job.

        9.       On April 23, 2018, Plaintiff wanted to take the Metro bus as she had previously done

over the years. Defendant Pearson was the Metro bus operator. The Metro bus was stationery as

Plaintiff approached it from the right side walking on the curb towards the front passenger entrance of

the Metro bus.
    Case 8:19-cv-02048-TDC Document 1-1 Filed 07/12/19 Page 6 of 12




        1 O.    Plaintiff was beside the Metro bus when, suddenly, Defendan t Pearson turn ed on the

engin e and start ed drivin g the Metro bus bendin g towards a curved exit from the station. The sudden

noise of the Metro bus engine startled the   Plaintiff and as she moved to avoid being sideswiped by the

Metro bus as it curved toward the station exit, the rear wheel of the Metro bus ran over Plaintiffs left

foot crushing her toes violently.

        11.     Plaintiff passed out from the impact of the accident, and she was transported by

ambulance to Prince George's County Hospital, Hyattsville.

        12.     Defendant Pearson should have seen Plaintiff from the rear-view mirror. Defendant

Pearson either negligently failed to check the rear-view mirror as required therefore unable to see

Plaintiff as she approached the Metro bus, or noticed the Plaintiff and negligently failed to stop the

Metro bus anyway.

        13.     Defendant owed Plaintiff a duty of care as a commuter, and a passenger trying to enter

the Metro bus from the right side was normal and foreseeable that an ordinary exercise of minimal care

of checking the rear-view mirror as required, would have avoided the accident and injury to Plaintiff.

Defendant breached that duty of care.

        14.     Plaintiff suffered severe physical injuries, pain, hassle, inconvenience, mental anguish,

and emotional distress as direct and proximate results of Defendant's breach. Plaintiff suffered broken

toes that required surgery, hospitalization, rehabilitation, nursing services, medication, and continuous

medical care. Plaintiff lost wages, as she could not continue to be employed since the accident In

addition, Plaintiff was evicted from her apartment of 20 years because of her inability to pay rent due to

lost wages suffered from the accident.

         15.     As further direct, foreseeable, and proximate result of Defendants' breach, Plaintiff

incurred and may continue to incur medícal expenses for the care and treatment of her injuries.
    Case 8:19-cv-02048-TDC Document 1-1 Filed 07/12/19 Page 7 of 12




        16.     The accident and      injuries were caused by Defendants carelessness and negligence

without any negligence or lack of due care by the Plaintiff or the opportunity to avoid the accident



                                               JURYTRIAL

        17.     Plaintiff demands trial by jury.

                                                      RELIEF

        WHEREFORE, the entire foregoing considered, Plaintiff Grace Ossai, demands judgment

against Defendants WMATA and Tanesha Pearson jointly and/or severally in the amount of Three

Million Dollars ($3,000,000) or other amounts as determined by the trial of facts, plus costs, fees, and

prejudgment interests, along with any other appropriate relief that this Honorable Court may determined

is warranted.

I do solemnly declare and affirm under the penalties of perjury that the contents of the foregoing
Complaint are true and correct to the best of my knowledge, information, and belief.


Grace Ossai

                                                       efuJ ly s
                                                   Resp"            mined,
                                                   LAW FFIC         OF ROBERT CAPPELL
                                                       .   \       ~
                                                   Mark         o, Esq.
                                                   3405 E       ate
                                                   Mitchellville, MD 20716
                                                   240-751-5651
                                                   mark.sobo@muslawyers.com

                                                   Attorney for Plaintiff
     Case 8:19-cv-02048-TDC Document 1-1 Filed 07/12/19 Page 8 of 12




1N THE CIRCUIT COURT FOR_Pri
                          _._n_
                              ce_G
                                 _e_o~rg~e_'s_C_o_un
                                                   _t~Y.___,~-=--=::c,----------
                                                                        <C.1y or County)
                 CIVIL - NON-DOMESTIC CASE INFORMATION REPORT
                                            DIRECTIONS
   Plaintiff: This Information Report must be completed and attached to the complaint filed with the
Clerk of Court unless your case is exempted from the requirement by the Chief Judge of the Court of
Appeals pursuant to Rule 2-111 (a).
   Defendant: You must file an Information Repon as required by Rule 2-323(h).
                  THIS INFORMATION REPORT CANNOT BE ACCEPTED AS A PLEADING
FORM FILED BY: OOPLAfNTIFF 0DEFENDAJ\1T        CASE NUMBER CAi-- /'f- /2., ?:)...CJ.-
CASE NAME: GRACE OSSAI                                            vs.    WASHINGTON MEÏ'RO~ETÀL'
                                      Pla.muff                                                 Détendant
PARTY'S NAME: GRA.CE OSSAJ                                                                 PHONE: 240-330-3502
PARTY'S ADDRESS: %04 Woodview Drive, Bowie, MD 20721
PARTY'S E-MAIL: hlee@theworldsconcept.com
If represented by an attorney:
PARTY'S ATTORNEY'S NAME: Mark O. Sobo                      PHONE: 240-751-7561
PARTY'S ATTORNEY'S ADDRESS: 3405 Epic Gate, Bowie, MD 20716
PARTY'S ATTORNEY'S E-MAIL: mark.sobo@muslawyers.com
                                           -----------------------------l
i.JURY DK\1AND? IXIYes O No                                  .:g~~~:v,~~
                                       □
RELATED CASE PENDING? Yes ~No If yes, Case#(s), if known·~~       ~~¿,-~1
 ANTICIPATED LENGTH OF TRIAL?: __ hours _i _days
                                  PLEADING TYPE
 New Case:      ~Original                  □
                                Administrative Appeal O Appeal
 Existing Case: O Post-Judgment Amendment  □
lî tiline in an existing case, skip Case Categorv/ Subcategory section• go to Relief section.
                IF NEW CASE: CASE CATEGORY/SUBCATEGORY (Check one box.)
TORTS                       O Government                 PUBLIC LAW                    O Constructive Trust
8   Asbestos
    Assault and Battery
                              B Insurance
                                Product Liability
                                                         O Attorney Grievance
                                                           □
                                                                                       O Contempt
                                                            Bond Forfeiture Remission O Deposition Notice
O Busin<:5s and Commercial PROPERTY                      O Civil Rights                O Dist Ct Mtn Appeal
O Conspiracy                O       .             .
O Conversion                    Adverse Possession       O County/Mncpl Code/Ord O Financial
O -          .
    Defamation
                              8 Breach of Lease
                                Detinue
                                                         O Election Law                O Grand Jury/Petit Jury
                                                         Cl:.minem Domain/Condemn. O Miscellaneous
DOFalse Arrest/Imprisonrnentr-í Distress/Distrain        O Environment                 O Perpetuate Testimony/Evidence
    Fraud
D Lead Paint· DOB of
                            O Ejectment
                            O Forcible Entry/Detainer
                                                           oErr e                      O
    Youngest Pit:
O Loss of Consortium
                            O Foreclosure
                                O Commercial
                                                               or orarn Nobis
                                                         O Habeas Corpus
                                                         O Mandamus
                                                                                               8
                                                                                         Prod. of Documents Req.
                                                                                         Receivership
                                                                                         Sentence Transfer
                                                         O Prisoner Riahts             O Set Aside Deed
O Malicious Prosecution         O Residential            O      .      0
                                                                                       O Special Adm .. Any
O Malpractice-Medical           O Currency or Vehicle       Public I~o. Act l_lecords O Subpoena Issue/Quash
O Malpractice-Professional        □Deed of Trust          O Quarantine/Isolation       O Trust Established
O Misrepresentation             O Land Installments        □Writ of Certiorari         O Trustee Substitution/Removal
I!) Motor Tort                  O Lien                    EMPLOYMENT                   O Witness Appearance-Compel
il Negligence                   O Mortgage                O ADA                        PEACE ORDER
O Nuisance                      IJRight of Redemption                                  O Peace Order
O Premises Liability            O Statement Condo         O Conspiracy                 EQUITY
O Product Liability          O Forfeiture of Property/ O EEO/HR                        O Declaratory Judgment
O Spe.cific Performance         Personal Item             O FLSA                       O Eouitable Relief
                             O Fraudulent Conveyance O FMLA
§   Toxic Tort
    Trespass
    Wrongful Death
                             D Landlord-Tenant
                             O Lis Pendens                O Wrongful Tenni nation
                                                                                         '-"'i
                                                          O Workers' Compensation O Injunctive Relief
                                                                                       O Mandamus
CONTRACT                     O Mechanic's Lien                                         OTHER
0 Asbesros                   O Owl?~rship .         .     INDEPENDENT                  O Accounting
0 Breach                     O Pary:rno~Sale m Lieu       PROCEEDINGS                  O Friendly Suit
    Business and Commercial D Quiet Title                 O Assumption of Jurisdiction O Granter in Possession
B   Confessed Judgment       0
                             O Rent Escrow_               O Authorized Sale
                                                           □                    .      O Maryland Insurance Administration
                                                                                       O . Il
□   (Cont'd)
            .                   Return of Seized Property
                             O Riaht of Redemption          Attorney Appointment         Misce aneous
O   5°g
O F!utd
        structlon            O Te~ant HolclinoO Over      O Body Attachment Issuance O Specific Transaction
                                                          O Commission Issuance        O Structured Settlements

CC-DCM-002 (Rev. 04/2017)                          Page I of 3
    Case 8:19-cv-02048-TDC Document 1-1 Filed 07/12/19 Page 9 of 12




               IF l\EW OR EXISTING CASE: RELIEF (Check All that Apply)
D Abatement                      D Earnings Withholding  O Judgment-Interest                   □
                                                                                     Return of Property
O Administrative Action          □ Enrollment                    □
                                                           Judgment-Summary       O Sale of Property
O Appointment of Receiver        O Expungement           ŒI Liability             O Specific Performance
O Arbitration                    O Findings of Fact      D Oral Exanùnation       O Writ-Error Coram Nobis
O Asset Detenni nation           O Foreclosure           O Order                  O Writ-Execution
O Attachment ~/f Judgment        O Injunction       .            □
                                                            Ownership of Property O Writ-Garnish Property
O Cease & Desist Order           O Judgment-Affidavit    O Partition of Property  D Writ-Garnish Wases
O Condemn Bldg                   □ Judgment-Attorney FeesDPeace Order             O Writ-Habeas Corpus
O Contempt
IX! Court Costs/Fees
                                 O Judgment-Confessed
                                 O Judsrnenr-Consent
                                                         O Possession
                                                         O Production of Records
                                                                                               B
                                                                                    W~t-Mandaf!1US
                                                                                    Writ-Possession
IX! Damages-Compensatory         OJ udgmenr-Declaratory O Quarantine/Isolation Order
O Damages-Punitive               □Judgment-Default              □
                                                           Reinstatement of Employment

If you indicated Liability above, mark one of the following. This information is not an admission and
may not be used for any purpose other than Track Assignment.
OLiability is conceded.   □Liability is not conceded, but is not seriously in dispute. ŒILiability is seriously in dispute.
       MONETARY DAMAGES (Do not include Attorney's Fees, Interest, or Court Costs)

  O Under $10,000           O$ 10,000 - $30,000            O S30,000 - $100,000             Im Over $100,000

  ~ Medical Bills$        40,000+         ~ Wage    Loss S     30,000+          O Property Damages $
                      ALTERNATIVE DISPUTE RESOLUTION INFORMATION

 Is this case appropriate for referral to an ADR process under Md. Rule 17- LOI? (Check aJI that apply)
 A. Mediation         ffies       □
                                  No                         C. Seulement Conference     li'IYes     No           □
 B. Arbitration       □ Yes       □
                                  No                         D. Neutral Evaluation           Yes     No□          □
                                          SPECIAL REQUIREMENTS
Iii If a Spoken Language Interpreter is needed, check here and attach form CC-DC-041
□ If you require an accommodation for a disability under the Americans with Disabilities Act, check
    here and attach form CC-DC-049
                                  ESTIMATED LENGTH OF TRIAL
With the exception of Baltimore County and Baltimore City, please fill in the estimated LENGTH OF
'rIRJAL.                            (Case will be tracked accordingly)
                 O I /2 day of trial or less              O 3 days of trial time
                  O 1 day of trial time                           ŒI More than 3 days of trial time
                  O   2 days of trial time
               BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM
For all jurisdictions, if Business and Technology track designation under Md. Rule 16-308 is requested,
                 attach a duplicate copy of com.plaint and check one of che tracks below.

             O Expedited- Trial within 7 months of                   O Standard - Trial within 18 months of
                          Defendant's response                                Defendant's response

                                      EMERGENCY          RELIEF REQUESTED


CC-DCM-002 (Rev. 04/2017)                              Page 2 of 3
  Case 8:19-cv-02048-TDC Document 1-1 Filed 07/12/19 Page 10 of 12




                   COMPLEX SCIEN CE AND/OR TECHNOLOGICAL CASE
                         MA NAGEMENT PROGRAM (ASTAR)

      FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
 Md. Rule 16-302, attach a duplicale copy of complaint and check whether assignment to an ASTAR is requested.

           O Expedited - Trial within 7 months of                 O Standard - Trial within 18 months of
                    Defendant's response                                   Defendant's response
IF YOU ARE FILING YOUR COMPLAINT 1N BALTIMORE CITY, OR BALTIMORE COUNTY,
IPLEASE FILL OUT THE APPROPRIATE BOX BELOW.
           CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

o     Expedited                         Trial 60 to 120 days from notice. Non-jury matters.
o     Civil-Short                       Trial 210 days from first answer.
o     Ci vil-Standard                   Trial 360 days from first answer.
o     Custom                            Scheduling order entered by individual judge.
o    Asbestos                           Special scheduling order.
o     Lead Paint                        Fill in: Birth Date of youngest plaintiff
o    Tax Sale Foreclosures              Special scheduling order.
o     Mortgage Foreclosures             No scheduling order.

                          CIRCUIT COURT FOR BALTIMORE COUNTY

o(Trial Expedited
        Date-90 days)
                                Attachment Before Judgment, Declaratory Judgment (Simple),
                                Administrative Appeals, District Court Appeals and Jury Trial Prayers,
                                Guardianship, Injunction, Mandamus.

o(Trial Date-240
        Standard
                 days)
                                 Condemnation, Confessed Judgments (Vacated), Contract, Employment
                                 Related Cases, Fraud and Misrepresentation, international Tort, Motor Tort,
                                 Other Personal Injury, Workers' Compensation Cases.

 O Extended Standard             Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or
  (Trial Date-345 days)          Personal Injury Cases (medical expenses and wage loss of $100,000, expert
                                 and out-of-state witnesses (parties), and trial of five or more days), State
                                 Insol vency.

 o       Complex                 Class Actions, Designated Toxic Tort, ~~or Construction Contracts, Major
                                 Product Liabilities, Other Complex Cas .     /Î
  (Trial Date-450 days)

                   Apri I I 8 , 20 19                                       I\~_:..--
                                                                            .

                         Date                                                   ~ature of Counsel / Party
                   3405 Epic Gate                                                    Mark Sobo
                       Address                                                        Printed Name
 Bowie                             md        20716                              'v
            City                  State     Zip Code



CC-DCM-002 (Rev. 04/2017)                               Page 3 of 3
Case 8:19-cv-02048-TDC Document 1-1 Filed 07/12/19 Page 11 of 12




               l&J CIRCUIT COURT O DISTRICT COURT OF MARYLAND FOR Prince George's Count)
                                                                                                                       City/Coun ty
                 Located ar Upper Marlboro
                                                    Court Address
                                                                                      Case No.   CAL f ëi-{b 7pt
                  STA TE OF MARYLAND
                            or
   Grace Ossai                                                         rs.   Washington Metro, et al.
                         Plaintiff!Pctirioner                                                              ----------
                                                                                                  Defe ndrut úRespo n dc n I
                                REQUEST FOR SPOKEN LANGUAGE INTERPRETER
  Requests for interpreter should be submitted to the court not less than thirty (30) days before the proceeding0 for which
  the interpreter is requested.                                                         •
  Type of court proceeding: O Criminal ~ Civil O Traffic O Juvenile O Family O Other:                                   _
                                                                 O Delinquent O Child in Need of Assistance (Cli\A)
  If this request is for Juvenile, please check the appropriate box:
  O Child in Need of Supervision (C!NS) O Termination of Parental Rights (fPR) O Adoption O Other:               _

  l. Hearing/trial date:--------------- Time:                                                              Courtroom:                      _
  OAn interpreter is needed for THIS HEARING OR EVENT ONLY.
  [il I am a part) (Plaintiff or Defendant) and need an interpreter FOR ALL HEARINGS & EVEJ\11'S RELA. TED TO
    THIS CASE-, unless indicated otherwise.
  2. Location of hearing/trial:                                                       3. LANGUAGE: _I--=g_
                                                                                                         bo                                _

  4. DIALECT:                            5. Country & region where language is spoken ido 1101 omir):_N__,ig"--e_r_
                                                                                                                  ia                       _
  Name of Person Requesting Interpreter: _
                                         G_ra_c_e_O_s_s_
                                                       ai                                                                                  _
  Name of Person Who Needs Interpreter: _G_
                                          ra_c_e_O_s_s_
                                                      ai                                                                              _

  Person Needing Interpreter is the:
  O Defendant/Respondent              O Attornev
  00 Plaintiff/Petitioner             D Victim
  O Victim's Representative (includes a family member or guardian of a victim who is a minor, deceased, or disabled)
  O Witness for: D the Defendant/Respondent O the State O the Plaintiff/Peti ioner O Other:                                                _
  NOTICE: If a court hearing or proceeding is postponed or continued, you                                    to make a new interpreter
  request. An interpreter will be provided for the new hearing date.
                        April !9,20l9
                               Date                                                                I/Applica.m's Anomcy or Representanve
                       Mark Sobo, Esq.
                          Printed Name                                                             Telephone Number
      Law Offices of Robert Cappel!, 3405 Epic Gate                                                301-249-3009
                             Address                                                                       Fax
                      Bowie, MD 207[6                                                     rnark.sobo@muslawyers.com
                          City, State. Zip                                                               E-mai l

                                                 CERTIFICATE OF SERVICE
  l certify that I served a copy of this Motion I request upon the following party or parties by:
  ~mailingfirstclassmail,postageprepaid Ohanddelivery,on April 19,2019                            to:
                                                                                        Dare
            General Counsel, Washington Metro                                                  600 5th Avenue, NW
                               Name


                               Name

                               Dare

  CC-OC-041 (Rev. 07/2015)
    Case 8:19-cv-02048-TDC Document 1-1 Filed 07/12/19 Page 12 of 12




IN THE CIRCUIT COURT FOR PRINCE GEORGE'S COUNTY, MARYLAND

GRACE OSSAi
9604 Woodview Drive                               *
Bowie, MD 20721
                                                  *
Plaintiff
                                                  *
        v.                                              Case No: CAL 19-13724
                                                 •
WASHINGTON METROPOLITAN AREA
TRANSIT AUTHORITY                                •

And                                              *

TANISHA PEARSON                                  *

Served on: General Counsel                       *
600 5th Street, NW
Washington, DC 20001                             *

Defendants                                       •


•       *             •      *                          *             *

             PLAINTIFF'S FIRST SET OF INTERROGA TORIES TO DEFENDANT

TO: Washington Metropolitan Area Transit Authority, Defendant
BY: GRACE OSSAi, Plaintiff

Plaintiff, by and through her attorneys, Mark O. Sobo and the Law Offices of Robert
Cappell, requests that Defendant Washington Metropolitan Area Transit Authority
("WMATA") answer the following Interrogatories fully, under oath and in accordance
with the Maryland Rule 2-421, subject to the instructions set forth below:

     a. These Interrogatories are continuing in character so as to require you to file
        supplementary answers if you obtain further or different information before trial.
     b. Unless otherwise stated, these Interrogatories refer to the time, place and
        circumstances of the accident mentioned or complained of in Plaintiffs
        Complaint.
     c. Where name and identity of a person is required, please state full name, home
        address and business address, if known.
     d. Where knowledge or information in possession of a party is requested, such
        request includes knowledge of the party's agents, representatives and attorneys,
        unless privileged. When an answer is made by corporate defendant, please state
